Citation Nr: 0108574	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2. Entitlement to an increased evaluation for bilateral 
otitis media, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1999 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, at a VA audiological examination in 
July 1999, the veteran stated that he had had tinnitus since 
1966 while he was on active duty.  The Board finds that, by 
his statement, the veteran raised the issue of entitlement to 
service connection for tinnitus, and that matter is referred 
to the RO for appropriate action.



FINDINGS OF FACT

1. On audiological testing, auditory acuity in the right ear 
receives a numeric designation of Level I.

2. Under the standards of the rating schedule, otitis media 
is not more than 10 percent disabling.


CONCLUSION OF LAW

1. The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110 (1998); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000).

2. An evaluation in excess of 10 percent for bilateral otitis 
media is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the veteran was obtained and considered.  In addition, the 
veteran was afforded VA ear and audiological examinations to 
assist in rating his service connected disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of the examinations reflect that the VA 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted appropriate 
examinations, and rendered appropriate diagnoses. For these 
reasons, the Board finds that the examinations were adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and the Board will proceed 
to consider the claims on the merits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

During the pendency of the veteran's appeal, the criteria for 
rating hearing impairment were revised, effective June 10, 
1999.  Under either the former criteria 

or the revised criteria, the maximum schedular evaluation for 
unilateral service connected hearing loss (service connected 
hearing loss in only one ear) is 10 
percent, unless there is total deafness in both ears.  See 
38 C.F.R. § 3.383(a)(3) (2000).  The veteran is seeking a 
compensable (10 percent) rating for right ear unilateral 
service connected hearing loss.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when the law or regulations change during the pendency of an 
appeal, the version more favorable to the claimant shall be 
applied.  In the instant case, the Board finds that neither 
the former criteria for rating unilateral service connected 
hearing loss nor the revised criteria are more favorable to 
the veteran, as both criteria produce the same result, when 
applied to the facts of his case. 

Evaluations of defective hearing based on organic impairment 
of hearing acuity are measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).

At the VA audiological examination in July 1999, the pure 
tone threshold average in the right ear was 26 decibels, with 
speech discrimination ability of 96 percent.  (The 
examination showed Level I hearing in the left ear.)  Under 
38 C.F.R. § 4.85, Table VI, which is based on pure tone 
threshold average and speech discrimination (and which was 
not changed by the regulatory amendment), speech 
discrimination of 96 percent and a pure tone threshold 
average of 26 decibels equates to Level I hearing.  Under 
38 C.F.R. § 4.85, Table VII, which is used to derive the 
disability rating (and which was also not changed by the 
regulatory amendment), Level I hearing in the service 
connected right ear and Level I hearing in the non-service 
connected left ear warrants a noncompensable (zero percent) 
rating, which is the rating assigned in this case by the RO.


With regard to the veteran's bilateral otitis media, under 
the rating criteria in effect prior to June 10, 1999, 
38 C.F.R. § 4.87a, Diagnostic Code 6200 provided a maximum 
schedular rating of 10 percent for chronic suppurative otitis 
media during 
the continuance of the suppurative process.  Under the 
revised criteria effective June 10, 1999, 38 C.F.R. § 4.87, 
Diagnostic Code 6200 provides a maximum schedular rating of 
10 percent for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration or 
with aural polyps.  In the instant case, the maximum 
schedular rating of 10 percent for otitis media is in effect.  
(The Board notes that, at a VA ear examination in July 1999, 
no suppuration was noted, and the examiner reported that 
there was no active disease in the middle or external ear.)  
As the rating schedule does not provide a rating in excess of 
10 percent for otitis media, the Board finds that entitlement 
to a schedular evaluation in excess of 10 percent for otitis 
media is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1998 & 2000).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's right ear hearing loss and bilateral otitis 
media is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted. The Board is, therefore, not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
  



ORDER

An increased (compensable) evaluation for right ear hearing 
loss is denied.

An increased evaluation for bilateral otitis media is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

